DETAILED ACTION

Claims 1 – 20, which are currently pending, are fully considered below.
Claims 1 and 11 are amended.
No claims are added or canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Knittel teaches modifying originator content, such as advertisements, with servicer provider content, such as a difference advertisement, rather than replacing an interest score that represents an interest of a user in a category with a different score (remarks, page 10).
Examiner disagrees. Knittel teaches a replacement module to replace the interest score associated with one such category in the mapping with the interest index score only when the interest index score for that category is above the threshold (see paragraphs [0049, 0050], where the interest score is only replaced if it is above a threshold as identified by the service provider).
Therefore, examiner maintains her previous ground of rejection, and this Office Action is made Final.

Allowable Subject Matter
Claims 3-7, 9, 13-17, and 19 are objected to as being dependent upon rejected base claims, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 10-12, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matthias Eichstaedt et al. (U.S. Patent 6,385,619) in view of Steven F. Knittel et al. (U.S. Patent Publication 20070260627). 


With respect to claims 1 and 11, Eichstaedt teaches:

a server to access one or more third party servers to obtain preexisting online profiles for the user, wherein the server comprises a central processing unit, memory, input port to receive the interest profile from the database, and output port, the central processing unit configured to execute modules comprising: an identification module to identify user generated items from the online profiles, wherein a portion of the user generated items are associated with a time stamp (see column 4, lines 4 – 17, where items are identified with respect to interest over time);
a similarity module to perform a similarity mapping comprising comparing each user generated item with each interest category in the mapping (see column 3, lines 49 – 55, where interest categories are compared to user generated items or selections within documents);
a determination module to determine via the comparison an interest index score for each interest category based on one of the user generated items (see column 3, lines 49 – 64, where category weights are used to calculate interest scores);
a threshold module to apply a threshold to the interest index scores for each category (see column 4, lines 20-27, where a threshold is applied);
an adjustment module to adjust the interest profile by applying a decay to those interest index scores determined for the categories and associated with time stamps 
Eichstaedt does not explicitly disclose a replacement module to replace the interest score associated with one such category in the mapping with the interest index score only when the interest index score for that category is above the threshold as claimed.
However, Knittel teaches:
a replacement module to replace for one such category in the mapping the interest score that represents an interest of the user in that category with the interest index score only when the interest index score for the category is above the threshold (see paragraph [0050], where the interest score is only replaced if it is above a threshold by the service provider).
	It would be obvious to one of ordinary skill in the art to modify the teachings of Eichstaedt with the teachings of Knittel in order to efficiently modify versions of user profiles (Knittel, paragraph [0006]).

With respect to claims 2 and 12, Eichstaedt teaches:
wherein the mapping comprises a hierarchy of the interest categories and each interest category is identified as at least one of a parent node and a child node (see column 2, lines 20-40, where a document is divided into a hierarchy of interest categories, levels, parts or views, which may be seen through parent and child relationships).


wherein the interest index scores  each identify a level of interest of the user in that interest category (see column 2, lines 20 – 40, where a level of interest is identified for a user and scored).

With respect to claims 10 and 20, Eichstaedt teaches:
selecting the interest score associated with one such category in the mapping over the interest index score for that category when the interest index score is below the threshold (see column 4, lines 20-27, where a threshold is applied along with a decay function to make sure the most recent interactions are given the highest scores).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.